Citation Nr: 1810682	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities. 

2. Entitlement to a rating in excess of 10 percent for a left knee pre-patellar bursitis (left knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran had active military service in from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.
 

REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

A review of the record shows the Veteran reported pain radiating from his low back to his left foot. The Board notes that the Veteran is currently service-connected for lumbar spine degenerative disc disease.  Given the Veteran's reports of radiating pain, there is an indication that the Veteran may have neurological impairment causing his left ankle symptoms.  

In light of the Veteran's statements related to pain radiating into his left lower extremity, to include his left ankle, and the fact that he is service-connected for lumbar spine degenerative disc disease; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current left ankle disability. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 

With regards to the Veteran's claim for a rating in excess of 10 percent for a left knee disability, a VA examination of the Veteran's left knee was last conducted in March 2015. VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).

The Board has reviewed the March 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia. 
Specifically, the March 2015 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion. Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current left ankle disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left ankle disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left ankle disability, to include left lower extremity neurological impairment, was caused or aggravated by any of the Veteran's service-connected disabilities.  

The rationale for all opinions expressed must be provided

3. Then, schedule the Veteran for a VA examination to determine the current severity of his pre-patellar bursitis, left knee, with degenerative arthritis. The examiner should review the claims file and indicate that review in the report. All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




